DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 5,233,869) in view of Quinn et al. (US 7,901,212). 

Regarding claim 1, Rogers discloses a system for training firefighters, comprising a multitude of burn zones (chambers) located within a burn structure, wherein each burn zone can support a fire therein. See col. 3: 4-15. 

Rogers discloses a control system to control the fire in each burn zone, as well as various sensors, including a temperature sensor. See col. 4: 1-25.

Rogers does not disclose wherein the temperature is sensed by thermal imaging devices. However, this sensory scheme is established with simulation systems, as is disclosed by the fire training system of Quinn in col. 6: 34-39. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Rogers system, in order to provide accurate monitoring of the simulation. 

Regarding claims 2-3, Rogers discloses wherein the sensors are positioned about and above the pit structure in col. 8: 1-5.

Regarding claim 4, Rogers discloses wherein the burn zones comprise a plurality of burners. See col. 4: 11-25 and col. 4: 55-58.

Regarding claim 5, Rogers discloses wherein the system regulates the burners in response to temperatures. See col. 7:65 – col. 8:4.

Regarding claim 6, Rogers discloses wherein the system operates with automatic control, which would include presumably include temperature based adjustments. See col. 6: 38-41 and also col. 8: 1-4.

Regarding claim 8, Rogers discloses wherein the burners are operated by valves opened and closed in timed sequences in response to fire-fighting activities. See col. 10: 27-34 and col. 5: 1-4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 5,233,869) in view of Quinn et al. (US 7,901,212) and Dutta et al. (US 2018/0061269). 

Regarding claim 7, Rogers does not disclose PLC control. However, this is common in industrial systems, as is described in the background section of Dutta in paragraph 

Allowable Subject Matter
Claims 9-17 are considered allowable, because the prior art does not teach or suggest the claimed system, including the use of the thermal imaging to determine if the fire has been properly extinguished. While Rogers and others teach of sensory elements, including temperature elements, it is not established wherein temperature or thermal imaging is used to determine if the fire has been properly extinguished (the temp sensor in Rogers is a safety feature). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715